 Case 19-10562        Doc 252     Filed 09/03/19 Entered 09/03/19 12:29:59            Desc Main
                                   Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )   Chapter 11
                                                  )
BCause Mining LLC, et al.                         )   Case No. 19-10562
                                                  )
                       Debtors.                   )   Honorable Janet S. Baer
                                                  )

   WESCO DISTRIBUTION’S PRELIMINARY OBJECTION TO: (I) MOTION OF
   BCAUSE LLC FOR AUTHORITY TO ENTER INTO GENERAL COMMERCIAL
 LEASE [D.I. 245]; AND (II) MOTION OF BCAUSE LLC FOR AUTHORITY TO SELL
  ASSETS PURSUANT TO SECTION 363(B) AND (F) OF THE BANKRUPTCY CODE
                         AND SHORTEN NOTICE [D.I. 250]

         The Debtors have filed two motions on virtually no notice or opportunity for WESCO

Distribution, Inc. (“WESCO”) or other stakeholders to respond. These motions are the Motion

of BCause LLC for Authority to Enter Into General Commercial Lease [D.I. 245] (the “Lease

Motion”) and the Motion of BCause LLC for Authority to Sell Assets Pursuant to Section 363(b)

and (f) of the Bankruptcy Code and Shorten Notice [D.I. 250] (the “Sale Motion”). As discussed

below, the Court summarily should deny the Lease Motion and the Sale Motion. If the Court

does not deny these motions outright, the Court should allow WESCO an opportunity to respond

in accordance with the Bankruptcy Code and the Bankruptcy Rules.

         With respect to the Lease Motion, BCause LLC proposes to enter into a new lease and

incur significant administrative obligations when the Debtors’ ability to confirm a chapter 11

plan very much is in doubt. By WESCO’s calculations, the potential administrative liability of

the new lease is at least $51,414.72, plus a security deposit of $1,400.00, which in the context of

these cases constitutes a significant amount. The Court should not permit BCause LLC to incur

such liabilities pending confirmation of a feasible chapter 11 plan.




{8317048:8 }
 Case 19-10562        Doc 252      Filed 09/03/19 Entered 09/03/19 12:29:59           Desc Main
                                    Document     Page 2 of 10


         With respect to the Sale Motion, which BCause LLC filed on four days’ notice over the

Labor Day weekend, BCause LLC proposes to sell to insiders what the Debtors view as a

significant estate asset (75% of BCause LLC’s equity in BCause Secure), in exchange for which

the Debtors’ estates will receive zero consideration, other than the promise of future distributions

under a potential chapter 11 plan that has yet to be confirmed (to the extent BCause Secure can

actually generate the cash to fund such distributions).

         Bankruptcy Rule 6004 has specific requirements in connection with such a motion,

including: (a) that any debtor file it on 21 days’ notice pursuant to Bankruptcy Rule 2002(a)(2);

and (b) that any objection (treated as a contested matter under Bankruptcy Rule 9014) be filed

not less than seven days in advance of the hearing of such a motion. See Bankruptcy Rule

6004(b). Based on BCause LLC’s timing for the filing and notice of the Sale Motion, such

adequate notice is not possible here.

         Moreover, the “governing principle” here “is the securing of the highest price for the

bankruptcy estate.” Matter of Chung King, Inc., 753 F.2d 547, 549 (7th Cir. 1985); see In re

S.N.A. Nut Co., 186 B.R. 98, 104 (Bankr. N.D. Ill. 1995) (noting a debtor’s duty to maximize

revenues for the estate in a sale under section 363(b) of the Bankruptcy Code); In re Clark, No.

95 C 2773, 1995 WL 495951, *5 (N.D. Ill. 1995) (the “prime criterion for asserting the interests

of the estate is the maximization of its value.”). Towards that end, the Debtors must demonstrate

that they have met the business judgment test for sale of these assets, which includes

consideration of: (1) any improper or bad faith motive, (2) whether the price is fair and the

negotiations or bidding occurred at arm’s length, and (3) adequate procedure, including proper

exposure to the market and accurate and reasonable notice to all parties in interest. In re Gulf




{8317048:8 }                                      2
 Case 19-10562        Doc 252      Filed 09/03/19 Entered 09/03/19 12:29:59             Desc Main
                                    Document     Page 3 of 10


States Steel, Inc. of Alabama, 285 B.R. 497, 514 (Bankr. N.D. Ala. 2002), citing In re Lionel,

722 F.2d 1063 (2nd Cir. 1983).

         Courts across the country have found that sales to insiders are subject to heightened

scrutiny, and that courts must evaluate the “fairness of the value provided by the sale and the

good faith of the parties in executing the transaction.” In re Family Christian, LLC, et al., 533

B.R. 600, 622 (Bankr. W.D. Mich. 2015); see also Ricker & Assocs., Inc. v. Smith, 272 B.R. 74,

100 (Bankr. S.D.N.Y. 2002); Bayer Corp v. Masco Tech, Inc., 269 F.3d 726, 745 (6th Cir. 2001)

(“Insider transactions are more closely scrutinized . . . because insiders “usually have greater

opportunities for. . . inequitable conduct”), citing Fabricators, Inc. v. Technical Fabricators,

Inc., 926 F. 2d 1458, 1465 (5th Cir. 1991). This higher scrutiny requires that the purchase price

be “‘at the very least the lessor [sic] of an acceptable appraised value or the tax assessment

value,’ and (2) that the property must have been offered to the public in some form before the

court can approve an insider sale.” In re Tidal Const. Co., Inc., 446 B.R. 620, 624 (Bankr. S.D.

Ga. 2009), quoting In re Mallory Co., 214 B.R. 834, 837 (Bankr. E.D. Va. 1997) (noting that the

debtor must show that assets are being sold at the highest price attainable). At a minimum,

where (as here) BCause LLC proposes a private sale to insiders, BCause LLC must demonstrate

that the sale is the result of bona fide, arm’s length negotiations and is not “driven by other

factors.” Id.; see also In re General Bearing Corp., 136 B.R. 361 (Bankr. S.D.N.Y. 1992). The

Debtors have not even begun to meet these requirements.

         Requiring the Debtors to comply with the foregoing requirements of the Bankruptcy

Code and Bankruptcy Rules is not a trivial issue. The Court must ensure not only that the

Debtors obtain fair market value for their assets, but where these assets constitute a central

component of the Debtors‘ proposed chapter 11 plan, the Court must ensure that WESCO and

{8317048:8 }                                      3
 Case 19-10562        Doc 252      Filed 09/03/19 Entered 09/03/19 12:29:59             Desc Main
                                    Document     Page 4 of 10


other stakeholders can ascribe and rely on that value for purposes of evaluating the plan. More

specifically, in sworn testimony before this Court, the Debtors have set forth a value for BCause

Secure and its exchange concept that dwarfs the consideration the Debtors propose to accept for

the equity interests in BCause Secure.

         Along these lines, concurrently with filing the Sale Motion, the Debtors filed an amended

plan, but to date the Debtors have not initiated the confirmation process by filing a motion for

approval of a disclosure statement and solicitation process. By not making a serious attempt at

soliciting and confirming their plan (but nonetheless seeking approval of the key transaction and

distributions contemplated by this plan outside of a confirmation process), the Debtors seek to

short cut chapter 11and have the Court approve a sub rosa plan – something that is clearly

forbidden by the Bankruptcy Code. See, e.g., Czyzewski v. Jevic Holding Corp., 137 S. Ct 973,

986, 197 L.Ed. 398 (2017) (noting that courts typically prevent transactions that circumvent the

Bankruptcy Code’s procedural safeguards); In re Braniff Airways, Inc., 700 F.2d 935, 940 (5th

Cir. 1983) (prohibiting an attempt to “short circuit the requirements of Chapter 11 for

confirmation of a reorganization plan by establishing the terms of the plan sub rosa in

connection with a sale assets”). Essentially, on four days’ notice (and with only a one-page term

sheet to memorialize the transaction), the Debtors seek approval of a rights offering (with

insiders as the sole eligible participants) in a start-up enterprise, in exchange for which the

Debtors’ estates will receive nothing more than profits interests (assuming the Debtors can

confirm a chapter 11 plan). In the limited time allowed, and under these circumstances, WESCO

has not found precedent for approval of such a transaction outside of a chapter 11 plan.

         Finally, as of the filing of the Sale Motion and amended plan, WESCO has conflicting

information on the Debtors’ cash position. On August 30, 2019, WESCO received a report from

{8317048:8 }                                      4
 Case 19-10562        Doc 252     Filed 09/03/19 Entered 09/03/19 12:29:59             Desc Main
                                   Document     Page 5 of 10


the Debtors indicating cash holdings of $711,775.00, which is $253,490.00 less than the

projected $965,265.00, and over $100,000.00 less than the amount necessary (approximately

$814,000.00) for WESCO to remain adequately protected in its cash collateral. The plan filed on

the same date reflects a smaller amount ($621,000.00) (at p. 24), but the Debtors do not provide

a date for such balance. To clarify and confirm the Debtors’ cash holdings, WESCO has

requested the Debtors provide actual bank statements or screen shots, which the Debtors have to

date refused to provide. In light of the Debtors’ deteriorating cash position, and the lack of

adequate protection for the Debtors’ continued use of WESCO’s cash collateral, the Court should

not approve the Lease Motion, the Sale Motion, or any other motions. The Court also should not

allow the Debtors to continue to use cash collateral until they address this issue.

         Therefore, WESCO requests that this Court deny the Lease Motion and the Sale Motion.

At a minimum, the Court should allow WESCO an adequate opportunity to respond to both

motions in full.




{8317048:8 }                                      5
 Case 19-10562     Doc 252   Filed 09/03/19 Entered 09/03/19 12:29:59      Desc Main
                              Document     Page 6 of 10


Dated: September 3, 2019            /s/ David A. Agay
                                    David A. Agay (ARDC No. 6244314)
                                    Shara Cornell (ARDC No. 6319099)
                                    MCDONALD HOPKINS LLC
                                    300 North LaSalle Street, Suite 1400
                                    Chicago, Illinois 60654
                                    Telephone: (312) 280-0111
                                    Facsimile: (312) 280-8232
                                    dagay@mcdonaldhopkins.com
                                    scornell@mcdonaldhopkins.com

                                    -and-

                                    Maria G. Carr (OH 0092412) (admitted pro hac vice)
                                    MCDONALD HOPKINS LLC
                                    600 Superior Avenue, E., Suite 2100
                                    Cleveland, OH 44114
                                    Telephone: (216) 348-5400
                                    Facsimile: (216) 348-5474
                                    mcarr@mcdonaldhopkins.com




{8317048:8 }                                6
 Case 19-10562      Doc 252     Filed 09/03/19 Entered 09/03/19 12:29:59         Desc Main
                                 Document     Page 7 of 10


                               CERTIFICATE OF SERVICE

        I, David A. Agay, hereby certify that, on September 3, 2019, I caused a copy of the
foregoing WESCO Distribution’s Preliminary Objection to Motion of BCause LLC for Authority
to Enter Into General Commercial Lease [D.I. 245] and the Motion of BCause LLC for Authority
to Sell Assets Pursuant to Section 363(b) and (f) of the Bankruptcy Code and Shorten Notice
[D.I. 250] to be electronically filed with the Clerk of Court using the Electronic Case Filing
System, and be served via the CM/ECF system or U.S. mail on the following interested parties:

Via ECF:

David A Agay on behalf of Creditor Wesco Distribution, Inc.
dagay@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Sarah K Angelino on behalf of Creditor Hoffland Properties, Inc.
sangelino@schiffhardin.com, edocket@schiffhardin.com

Jamie L Burns on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
jburns@lplegal.com, rwilliamson@lplegal.com;ikropiewnicka@lplegal.com

Maria G Carr on behalf of Creditor Wesco Distribution, Inc.
mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com

Scott R Clar on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
sclar@cranesimon.com, mjoberhausen@cranesimon.com;asimon@cranesimon.com

Shara C Cornell on behalf of Creditor Wesco Distribution, Inc.
scornell@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com

Jeffrey C Dan on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
jdan@cranesimon.com, sclar@cranesimon.com;mjoberhausen@cranesimon.com

Shelly A. DeRousse on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Devon J. Eggert on behalf of Creditor Committee Official Committee Of Unsecured Creditors
deggert@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Elizabeth L. Janczak on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com



{8317048:8 }                                   7
 Case 19-10562      Doc 252    Filed 09/03/19 Entered 09/03/19 12:29:59              Desc Main
                                Document     Page 8 of 10


Marc Ira Fenton on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
mfenton@lplegal.com, skiolbasa@lplegal.com;ikropiewnicka@lplegal.com

Christina Sanfelippo on behalf of Creditor BMG Operations Ltd.
csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com

Brian L Shaw on behalf of Creditor BMG Operations Ltd.
bshaw@foxrothschild.com, cknez@foxrothschild.com

Jason M Torf on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
jason.torf@icemiller.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Via Regular Mail                                 Capital Counsel, L.L.C.
                                                 700 13th Street, NW, 2nd Floor
Paul Bozych                                      Washington, DC 20005
Nielsen, Zehe & Antas, P.C.
Wesco Distribution, Inc.                         Century Link
                                                 1025 Eldorado Blvd.
55 W. Monroe St., Ste. 1800                      Broomfield, CO 80021
Chicago, IL 60603
                                                 Ciniva, LLC
Seth A. Robbins                                  251 Granby Street
Robbins Law Group                                Norfolk, VA 23510
1100 N. Glebe Rd., Ste. 1010
Arlington, VA 22201                              Crystal Clear Communications
                                                 3180 N. Lake Shore Drive, #20C Chicago, IL
                                                 60657
AlphaCraft Technologies, LLC
601 Railroad Ave.                                FIS Systems International LLC 601
South Boston, VA 24592                           Riverside Ave.
                                                 Jacksonville, FL 32204
Matthew B. Kirsner
Eckert Seamans                                   Jones, Madden & Council, PLC
                                                 5029 Corporate Woods Drive, #190 Virginia
919 East Main St., Ste. 1300                     Beach, VA 23462
Richmond, VA 23219
                                                 Katten Munchin Rosenman LLP
Abacus Solutions, LLC                            525 W. Monroe St.
1190 Kennestone Circle NW, #120                  Chicago, IL 60661
 Newborn, GA 30056
                                                 LeClairRyan
                                                 4405 Cox Road, #200
Amazon Web Services, Inc.                        Glen Allen, VA 23060
410 Terry Avenue North
Seattle, WA 98109-5210                           Nasdaq
                                                 One Liberty Plaza, 50th Floor

{8317048:8 }                                 8
 Case 19-10562      Doc 252       Filed 09/03/19 Entered 09/03/19 12:29:59         Desc Main
                                   Document     Page 9 of 10


Brian Sayler                                      New York, NY 10006
48 Bensam Place
Haledon, NJ 07508                                 Paychex of New York LLC 8215 Forest
                                                  Point Blvd., #150 Charlotte, NC 28273
                                                  Adam.bleifeld@softvision.com
Alison Zizzo
Midgett-Pret-Olansen
                                                  Endurance IT Services, LLC
2901 S. Lynnhaven Rd., Ste. 120
                                                  295 Bendix Road, #300
Virginia Beach, VA 23452
                                                  Virginia Beach, VA 23452
Gaylene Watson                                    BitGo, Inc.
Dominion Energy Virginia                          2443 Ash Street
2700 Cromwell Drive                               Palo Alto, CA 94306
Norfolk, VA. 23509
Kristopher C. Russell                             HK Cryptocurrency Mining LLC
Key Account Manager                               470 Park Avenue South
                                                  New York, NY 10016
Customer Service and Strategic Partnerships
Dominion Energy Virginia                          US Customs & Border Protection
2700 Cromwell Drive                               6650 Telecom Drive, #100
Norfolk, VA 23509                                 6650 Telecom Drive, #100
                                                  Indianapolis, IN 46278
BMG Operations Ltd.
44 Church Street                                  CSC
St. John's, Antigua                               3462 Solution Center
                                                  Chicago, IL 60677-3004
Amazon Web Services, Inc.                         AlphaCraft Technologies, LLC
410 Terry Avenue North                            601 Railroad Ave.
Seattle, WA 98109-5210                            South Boston, VA 24592

EF Fallon, Kevin                                  Pro Window, Inc.
2800 252nd Ave.                                   Attn: Justice White, Mgr.
Salem, WI 53168                                   1604 Virginia Beach Blvd.
                                                  Virginia Beach, VA 23452
Silbar Security Corporation                       Matthew B. Kirsner
1508 Technology Drive, #101                       Eckert Seamans
Chesapeake, VA 23320                              919 East Main St., Ste. 1300
                                                  Richmond, VA 23219
Solutrix
5469 Greenwich Road                               BFPE International
Virginia Beach, VA 23462                          PO Box 791045
                                                  Baltimore, MD 21279-1045
Inate One LLC
1083 Independence Blvd., #206                     Bay Technologies
Virginia Beach, VA 23455                          4501 Bainbridge Blvd., #200
                                                  Chesapeake, VA 23320
Zhouyang (Mason) Song
2930 Barnard Street, #7204                        CB Critical Systems
San Diego, CA 92110                               Attn: Gregory Crone

{8317048:8 }                                  9
 Case 19-10562       Doc 252     Filed 09/03/19 Entered 09/03/19 12:29:59        Desc Main
                                 Document      Page 10 of 10


                                                11816 Mason Park Way
                                                Glen Allen, VA 23059
Tradehelm, Inc.
27 N. Wacker Dr., 103                           Professional Heating & Cooling, Inc.
Chicago, IL 60606                               3306 Arizona Avenue
                                                Norfolk, VA 23513
Endurance IT Services, LLC
295 Bendix Road, #300                           United HealthCare
Virginia Beach, VA 23452                        PO Box 94107
                                                Palatine, IL 60094
Russell R Johnson, III on behalf of Creditor    /s/ David A. Agay
Virginia Electric and Power Company d/b/a
Dominion Energy Virginia
Law Firm of Russell R Johnson III, PLC
2258 Wheatlands Drive
Manakin Sabot, VA 23103




{8317048:8 }                                   10
